DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022, has been entered.
 
Status of the Claims
Claims 5-9, 17-18 and 21-22 are pending. Claim 21 was amended and claim 22 was added in the response filed June 29, 2022.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged. The disclosure of the prior-filed applications, Application Nos. EP16191454.4 and EP17155846.3, provides adequate support and enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the claims of this application as amended on April 6, 2022. Therefore, the effective filing date of claims is 5-9, 17-18 and 21-22 is the filing date of Application No. EP16191454.4, September 29, 2016.
Double Patenting - withdrawn
	The provisional rejection of claims 5-9, 17-18 and 21 on the ground of nonstatutory double patenting as being unpatentable over Application No. 16/118,155 is withdrawn because Application No. 16/118,155 is abandoned.
The provisional rejection of claims 5-9, 17-18 and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 19-25 of copending Application No. 17/488,137 is withdrawn in view of the terminal disclaimer filed June 29, 2022.
The provisional rejection of claims 5-9 and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, and 17-20 of copending Application No. 16/337,803 is withdrawn in view of the terminal disclaimer filed June 29, 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The only outstanding rejections in this case are provisional nonstatutory double patenting rejections over copending Application Nos. 16/337,713 and 17/055,695. Whether these rejections should be maintained or withdrawn depends on the earliest effective U.S. filing date of the instant and copending applications.
MPEP § 1490(VI)(D)(1) states: Where there are two or more applications with conflicting (i.e., patentably indistinct) claims, it may be necessary to determine which application has the earliest effective U.S. filing date, i.e., is the "earliest-filed application." The effective U.S. filing date of an application is the earliest of:
(a) The actual filing date of the application; or 
(b) The filing date of the earliest application for which the application is entitled to the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c)  as to such conflicting claims.
The filing date of the earliest application for which the instant application is entitled to the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) is the filing date of PCT/EP2017/074594, September 28, 2017.
The filing date of the earliest application for which copending application No. 16/337,713 is entitled to the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) is the filing date of PCT/EP2017/074592, September 28, 2017. Therefore, the instant application and copending application No. 16/337,713 have the same effective U.S. filing date.
The filing date of the earliest application for which copending application No. 17/055,695 is entitled to the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) is the filing date of PCT/EP2019/062773, May 17, 2019. Therefore, the instant application has an earlier effective U.S. filing date than copending application No. 17/055,695.
MPEP § 1490(VI)(D)(2)(b) states: If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims (see subsection 1. Effective U.S. Filing Date, above), the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome.
In the instant case, the provisional rejection over copending application No. 16/337,713 must be maintained because the instant application and copending application No. 16/337,713 have the same effective U.S. filing date.
In the instant case, the provisional rejection over copending application No. 17/055,695 must be maintained because it is not the only rejection remaining in the application. If the provisional rejection over copending application No. 16/337,713 is overcome, then the provisional rejection over copending application No. 17/055,695 can be withdrawn because the instant case is earlier-filed (see MPEP § 1490(VI)(D)(2)(a).
Claims 5-9, 17-18 and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18, 23, 28, and 31-32 of copending Application No. 16/337,713 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 16 of the reference application recites pharmaceutical compositions comprising a PTH compound that corresponds to instant formula Ia:

    PNG
    media_image1.png
    56
    193
    media_image1.png
    Greyscale

wherein the unmarked dashed line indicates the attachment site to the PTH drug moiety (D) and the asterisk-marked dashed line indicates the attachment site to the polyethylene glycol (Z) of formula:

    PNG
    media_image2.png
    126
    566
    media_image2.png
    Greyscale

wherein m and p are independently between 400 and 500. Claim 16 of the reference application requires that the PTH drug moiety is PTH(1-34) (SEQ ID NO: 51). These compounds correspond to the species 2x20 kDa S1 PEG conjugate 18 in Example 18 of the reference and instant applications and meet all of the structural limitations of the instant claims.
The reference claimed PTH compound meets the functional limitations of instant claim 21, as evidenced by the fact that the compound is identical to the compound reduced to practice in the instant specification (conjugate 18, Examples 18, 23 and 27) that exhibits a low peak-to-trough ratio of below 3 (i.e. less than 4) in plasma within one injection interval at steady state after daily subcutaneous injection and a release half life time of 2.8 day (i.e. at least 12 hours).
Therefore, a pharmaceutical composition comprising the PTH compound of reference claim 16 meets all of the limitations of instant claim 21.
	With respect to claim 5, the reference claim 16 recites subcutaneous injection.
	With respect to claim 6, the reference claims do not require a pen device. Because the reference claim composition meets all of the structural limitations of the instant claim, the recited functional limitation is inherently met. 
With respect to claim 7, the reference claims do not require a low peak-to-trough ratio of below 3. Because the reference claim composition meets all of the structural limitations of the instant claim, the recited functional limitation is inherently met. 
With respect to claims 8-9, the reference claimed PTH compound meets the functional limitations, as evidenced by the fact that the compound is identical to the compound reduced to practice in the instant specification (conjugate 18, Examples 18, 23 and 27), which is administered to cynomolgus monkey (Example 27).
With respect to claims 17-18, reference claim 28 requires pH 3 to 8, which falls within the claimed range pH 3 to 8 and overlaps with the claimed range pH 4 to 5.
With respect to claim 22, the reference claim does not require a human. Because the prior art composition meets all of the structural limitations of the claim, the recited functional limitation requiring a peak-to-trough ratio in a human, is inherently met.

Claims 5-9 and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/055,695 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 29 of the reference application recites pharmaceutical compositions comprising a PTH compound that corresponds to instant formula Ia:

    PNG
    media_image1.png
    56
    193
    media_image1.png
    Greyscale

wherein the unmarked dashed line indicates the attachment site to the PTH drug moiety (D) and the asterisk-marked dashed line indicates the attachment site to the polyethylene glycol (Z) of formula:

    PNG
    media_image2.png
    126
    566
    media_image2.png
    Greyscale

wherein m and p are independently between 400 and 500. Claim 18 of the reference application requires that the PTH drug moiety is PTH(1-34) (SEQ ID NO: 51). These compounds correspond to the species 2x20 kDa S1 PEG conjugate 18 in Example 18 of the reference and instant applications and meet all of the structural limitations of the instant claims.
The reference claimed PTH compound meets the functional limitations of instant claim 21, as evidenced by the fact that the compound is identical to the compound reduced to practice in the instant specification (conjugate 18, Examples 18, 23 and 27) that exhibits a low peak-to-trough ratio of below 3 (i.e. less than 4) in plasma within one injection interval at steady state after daily subcutaneous injection and a release half life time of 2.8 day (i.e. at least 12 hours). 
Therefore, a pharmaceutical composition comprising the PTH compound of reference claims meets all of the limitations of instant claim 21.
	With respect to claim 5, the reference claim 9 recites subcutaneous injection.
	With respect to claim 6, the reference claims do not require a pen device. Because the reference claim composition meets all of the structural limitations of the instant claim, the recited functional limitation is inherently met. 
With respect to claim 7, the reference claims do not require a low peak-to-trough ratio of below 3. Because the reference claim composition meets all of the structural limitations of the instant claim, the recited functional limitation is inherently met. 
With respect to claims 8-9, the reference claimed PTH compound meets the functional limitations, as evidenced by the fact that the compound is identical to the compound reduced to practice in the instant specification (conjugate 18, Examples 18, 23 and 27), which is administered to cynomolgus monkey (Example 27).
With respect to claim 22, the reference claim does not require a human. Because the prior art composition meets all of the structural limitations of the claim, the recited functional limitation requiring a peak-to-trough ratio in a human, is inherently met.

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654